IN THE UNITED STATES COURT OF APPEALS

                                      FOR THE FIFTH CIRCUIT

                                     _________________________

                                          No. 95-40935
                                         (Summary Calendar)
                                     _________________________


STEPHEN PAUL COOPER,
                                                                                     Plaintiff-Appellant,

                                                   versus

RICKY TRAVER, ET AL.,
                                                                                     Defendant-Appellee.

                  ____________________________________________________

                            Appeal from United States District Court
                              for the Eastern District of Texas
                                        (6:92-CV-594)
                   __________________________________________________
                                         July 15, 1996

Before JOLLY, JONES and STEWART, Circuit Judges.

PER CURIAM:*

        Stephen Paul Cooper appeals the judgment of the district court dismissing his civil rights

action. He argues that the district court abused its discretion because his claims could be supported

by the prison records and that exhaustion of administrative remedies was futile because the grievance

process is inadequate and served only to invite retaliation by the defendants. We have reviewed the

record and Cooper’s brief and conclude that the district court did not abuse its discretion. Cooper

v. Traver, et al., N. 6:92-CV-594 (E.D. Tex. Oct 25, 1995). The appeal is without arguable merit

and thus frivolous. See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5th Cir. R. 42.2.



                                             CONCLUSION


     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be published and is not
precedent except under the limited circumstances set forth in Local Rule 47.5.4.
       For the foregoing reasons, Cooper’s appeal is DISMISSED.               Further, the following

SANCTION WARNING is ISSUED: We caution Cooper that any additional frivolous appeals filed

by him or on his behalf will invite the impositions of sanctions. To avoid sanctions, Cooper is warned

to review all pending appeals to ensure that they do not raise arguments that are frivolous because

they have been previously decided by this court.




                                                   2